         Case 1:20-cv-10484-GAO Document 25 Filed 06/21/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 20-10484-GAO
                        EDWARD SULLIVAN, HEATHER SULLIVAN,
                                     S.S., T.S., C.S., AND B.S.,
                                             Plaintiffs,
                                                  v.
                                   TOWN OF WALPOLE et al.,
                                            Defendants.


                                     OPINION AND ORDER
                                         June 21, 2021

O’TOOLE, S.D.J.

       The plaintiffs, Edward and Heather Sullivan and their four minor children, bring claims

against the Town of Walpole, various town departments, and several named and unnamed persons

involved in an investigation into allegations of abuse of one of their minor daughters.

       They challenge the propriety of Town officials’ investigation and subsequent arrest of

Edward Sullivan for abuse, bringing claims for violation of 42 U.S.C. § 1983, conspiracy to violate

42 U.S.C. § 1983, violation of the Massachusetts Civil Rights Act (the “MCRA”), Massachusetts

General Laws Chapter 12 § 11I, and intentional infliction of emotional distress. Defendants have

moved for judgment on the pleadings, dkt. no. 13, which the Court reviews under substantially the

same standard as that for a motion to dismiss for failure to state a claim under Rule 12(b)(6), except

that “[a] Rule 12(c) motion, unlike a Rule 12(b)(6) motion, implicates the pleadings as a whole.”

Aponte-Torres v. Univ. of P.R., 445 F.3d 50, 54–55 (1st Cir. 2006). The motion is granted in part

and denied in part.
          Case 1:20-cv-10484-GAO Document 25 Filed 06/21/21 Page 2 of 3




        With respect to Count II, which asserts a claim for conspiracy to violate civil rights in

violation of 42 U.S.C. § 1983, plaintiffs fail to state a claim. Conspiracy requires allegations of

specific facts indicating an agreement among the alleged conspirators to deprive the plaintiffs of

their civil rights, Parker v. Landry, 935 F.3d 9, 18 (1st Cir. 2019), and no such specific factual

allegations were made here. Plaintiffs’ generalized allegation that defendants conspired to violate

their rights, (Compl. ¶ 38 (dkt. no. 1-1).), is insufficient to allege a civil rights conspiracy. Parker,

935 F.3d at 18.

        Count III, which asserts a claim under the MCRA, also fails to state a claim. The MCRA

is the state analog to § 1983 but it differs from the federal cause of action in that it requires

allegations that defendants interfered with plaintiffs’ constitutional rights through “threats,

intimidation or coercion.” Mass. Gen. Laws ch. 12, §§ 11H, 11I; see Buster v. George W. Moore,

Inc., 783 N.E.2d 399, 408 (Mass. 2003). Plaintiffs argue that Edward Sullivan’s arrest, allegedly

without probable cause, supports this claim. However, “[a] direct violation of a person’s rights

does not by itself involve threats, intimidation, or coercion and thus does not implicate the Act.”

Longval v. Comm’r of Corr., 535 N.E.2d 588, 593 (Mass. 1989). Plaintiffs have not otherwise

alleged facts concerning the threats, intimidation and coercion element and, therefore, their claim

fails in this regard.

        Finally, the motion is granted with respect to the remaining claims against the municipal

entities. Municipal entities are immune from all intentional torts including intentional infliction of

emotional distress (Count IV), Mass. Gen. Laws ch. 258, § 10(c), and plaintiffs have failed to

allege that the City engaged in some policy or practice that contributed to the alleged constitutional




                                                   2
         Case 1:20-cv-10484-GAO Document 25 Filed 06/21/21 Page 3 of 3




violation necessary to sustain a municipal § 1983 claim (Count I). 1 See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690 (1978).

       Defendants’ motion is otherwise denied.

       For the foregoing reasons, Defendants’ Motion for Judgment on the Pleadings (dkt. no. 13)

is GRANTED in part and DENIED in part. The claims remaining are Counts I and IV against the

individual defendants.

       It is SO ORDERED.

                                                           /s/ George A. O’Toole, Jr.
                                                           Senior United States District Judge




1
 Plaintiffs agree that their claims against the Walpole Police Department and the Walpole School
Department should not go forward.
                                                 3
